Citation Nr: 1026155	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-13 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
including secondary to service-connected fracture of the right 
proximal fibula and distal tibia.  

2.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to service-connected fracture of 
the right proximal fibula and distal tibia with traumatic 
arthritis.  

3.  Entitlement to service connection for a left knee disability, 
claimed as secondary to service-connected fracture of the right 
proximal fibula and distal tibia with traumatic arthritis.  

4.  Entitlement to service connection for bilateral leg 
disability manifested by pain and numbness, claimed as secondary 
to service-connected fracture of the right proximal fibula and 
distal tibia with traumatic arthritis.  

5.  Entitlement to service connection for a right leg limp, 
claimed as secondary to service-connected fracture of the right 
proximal fibula and distal tibia with traumatic arthritis.  

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right proximal fibula and distal 
tibia with traumatic arthritis, from the initial grant of service 
connection.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1971 to February 1973.  

By rating action in January 2005, the RO denied service 
connection for a low back and bilateral knee disability, and for 
right leg limp.  The Veteran was notified of this decision and 
did not appeal.  Subsequent to this decision, the Veteran's 
service treatment records were associated with the claims file.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision by the RO which granted 
service connection for fracture of the right tibia and fibula; 
rated 10 percent disabling, and denied, in part, service 
connection for left ankle pain, bilateral leg pain and numbness, 
left knee disability, and a right leg limp, all claimed as 
secondary to the service-connected right leg fracture.  The RO 
also readjudicated and denied the claim of service connection for 
a low back disability on a direct basis and secondary to the 
service-connected right leg disability.  In May 2010, a hearing 
was held at the RO before the undersigned member of the Board.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  A chronic low back disability was not present in service or 
until many years thereafter, and there is no competent evidence 
that any current low back disability is related to service or any 
incident there in, or is causally related to or otherwise 
aggravated by the service-connected right leg disability.  

3.  There is no competent evidence that the Veteran has a left 
ankle, left knee, or bilateral leg disability which is causally 
related to or otherwise aggravated by the service-connected right 
proximal fibula and distal tibia fracture disability.  

4.  A right leg limp is not a disability, in and of itself, that 
can be service connected.  

5.  Since service connection was granted, the Veteran's right leg 
disability is manifested by pain and tenderness around the ankle 
and knee joint with good range of motion and no instability; 
additional functional limitation due to pain, incoordination, 
fatigability, on repetitive use or during flare-ups commensurate 
with the criteria for the next higher rating is not demonstrated.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by service, 
nor is any current low back disability proximately due to, the 
result of, or aggravated by the service-connected right leg 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2009).  

2.  The Veteran does not have a left ankle disability which is 
proximately due to, the result of, or aggravated by the service-
connected right proximal fibula and distal tibia fracture.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.310 (2009).  

3.  The Veteran does not have a left knee disability which is 
proximately due to, the result of, or aggravated by the service-
connected right proximal fibula and distal tibia fracture.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.310 (2009).  

4.  The Veteran does not have a bilateral leg disability, 
manifested by pain and numbness which is proximately due to, the 
result of, or aggravated by the service-connected right proximal 
fibula and distal tibia fracture.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.310 (2009).  

5.  The claim of service connection for a right leg limp on a 
secondary basis lacks legal merit.  38 U.S.C.A. §§ 101(16), 1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.310 (2009).  

6.  The schedular criteria for an initial evaluation in excess of 
10 percent for residuals of a fracture of the right proximal 
fibula and distal tibia with traumatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Codes 5010-5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, letters 
dated in September and October 2004, and June 2007, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
identified by him have been obtained and associated with the 
claims file.  The Veteran was examined by VA during the pendency 
of the appeal, and testified at a hearing at the RO before the 
undersigned in May 2010.  Based on a review of the claims file, 
the Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2009).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and arthritis 
manifests to a degree of 10 percent or more within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Low Back Disability

The Veteran contends that he fell and injured his back in service 
and believes that his current low back disability is related to 
the incident in service, as it was the only time that he can 
recall injuring his back.  In the alternative, the Veteran 
contends that his current low back disability is due to his 
service-connected right leg disability.  The Veteran testified 
that he developed a slight limp over the years due to favoring 
his right leg and believes that it caused his current back 
disability.  

Concerning the Veteran's contentions, the Board notes that the 
evidentiary record includes numerous VA and private medical 
reports from 1996 to the present, including two comprehensive VA 
examinations conducted in August 2006 and July 2007.  A review of 
these records fails to show a single complaint or finding that 
the Veteran limped or otherwise favored his right leg.  On the 
contrary, the VA examiner in June 2007 indicated that the Veteran 
had a normal nonantalgic gait, normal posture on walking and 
standing, and had no abnormal shoe wear pattern.  

The service treatment records showed that the Veteran was treated 
for low back pain three times during service.  He was seen for 
low back pain with slight dysuria on two consecutive days in May 
1971, and was given antibiotic medication, wintergreen and a 
heating pad.  There were no reported clinical or diagnostic 
findings, or any history of trauma.  The Veteran was treated for 
low back pain in January 1972, after he reportedly fell on his 
coccyx.  There was some tenderness over the coccygeal area on 
examination.  However, x-ray studies were within normal limits 
and showed no evidence of a fracture.  The impression was soft 
tissue trauma, and the Veteran was prescribed Darvon and heat.  
The service records showed no further complaints or treatment for 
any low back problems during his 13 months of remaining service.  
Additionally, on a Report of Medical History for separation from 
service in January 1973, the Veteran specifically denied any 
recurrent back pain, lameness, or neuritis, and no pertinent 
abnormalities were noted on examination.  

Private medical reports of record showed that the Veteran was 
treated for various maladies on numerous occasions from 1996 to 
2006.  However, the records do not show any complaints, treatment 
or abnormalities referable to any low back problems prior to 
December 2003.  The records showed that the Veteran was treated 
for a sebaceous cyst on his back in July 1997 and again in May 
1998, and for "pulled muscles" on his side in February 1998 and 
2001.  A private medical report, dated in December 2003, showed 
complaints of right ankle, bilateral knee and hip, and low back 
pain.  The report did not include any findings or assessment of 
the Veteran's complaints.  

VA outpatient notes show that the Veteran was first seen for 
complaints of pain up and down his spine and in both legs with 
intermittent numbness in his legs in September 2004.  At that 
time, the Veteran reported that his symptoms had progressively 
worsened over the past 10 years.  The assessment on a VA 
outpatient note in December 2004, included degenerative joint 
disease of the lower back by x-ray.  When seen in May 2005, the 
Veteran reported that he injured his lower back in a fall in 
service, and that he recovered initially, but that his pain is 
now worse.  X-ray studies revealed mild spondylolisthesis at L5-
S1.  

The Veteran was examined by VA twice during the pendency of this 
appeal to determine the nature and etiology of his current low 
back complaints.  Although the claims file was not provided to 
the VA examiner on initial examination in August 2006, the claims 
file was reviewed by the same VA physician when he was examined 
in July 2007.  The examiner included a detailed description of 
the Veteran's complaints, medical history, and current findings.  
The Veteran reported a history of back pain for the past three to 
four years, numbness in his lower extremities for the past three 
years, and bilateral ankle and knee pain for the past five years.  
The examiner noted that the Veteran was treated for low back pain 
once in service after a fall, and that he fractured his right leg 
and was in a cast for several weeks in service.  The examiner 
opined that the Veteran's current low back disability, including 
spondylolysis and spondylolisthesis were due to the natural aging 
process and was not related to the minor soft tissue injury in 
service or to his service-connected right leg disability.  

In this case, the Board finds the two VA examination reports 
persuasive, and the July 2007 VA opinion most persuasive, as it 
was based on a thorough review of the claims file and included a 
discussion of all relevant facts.  The examiner considered other 
possible etiologies, and offered a rational and plausible 
explanation for concluding that the Veteran's low back disability 
was not related in anyway, to his minor soft tissue injury in 
service or to his service-connected right leg disability.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness and 
detail of the opinion.).  Moreover the Veteran has presented no 
competent medical evidence to dispute that opinion.  

As noted above, the service records showed that the Veteran was 
treated for a minor soft tissue back injury once in service, and 
that he made no further complaints or sought any medical 
attention for any further back problems during his more than one 
year of remaining service.  Additionally, the Veteran 
specifically denied any history of back problems at the time of 
his service separation examination in January 1973, and no 
pertinent abnormalities were noted on examination at that time.  
While the Veteran now alleges that he has had chronic low back 
problems for many years, the private medical reports of record 
from 1996 to the present do not show any complaints, treatment, 
or abnormalities referable to any low back problems until 
December 2003.  

While the Veteran believes that his current low back disability 
is related to his injury in service or, in the alternative, to 
his service-connected right leg disability, he has not presented 
any competent evidence to support his assertion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Secondary service connection 
requires evidence of a current disability that is shown to be 
proximately due to, aggravated by, or the result of a service-
connected condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

While the Veteran is competent to relate that he experienced 
symptoms in service, he is not a medical professional competent 
to offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not 
competent to establish, and therefore not probative of, a medical 
nexus).  Where a determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Secondary service 
connection requires evidence of a current disability that is 
shown to be proximately due to, aggravated by, or the result of a 
service-connected condition.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

In this case, the issue does not involve a simple diagnosis and 
the Veteran is not competent to provide more than simple medical 
observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no competent, credible medical evidence of record 
suggesting a connection between the Veteran's current low back 
disability and service, no evidence of arthritis within one year 
of discharge from service, and no competent medical evidence 
relating his current low back disability to his service-connected 
right leg disability, the Board finds no basis for a favorable 
disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the Veteran's claims.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Left Ankle, Left Knee, & Bilateral Leg Disabilities

The Veteran does not claim, nor do the service treatment records 
show any complaints, treatment, abnormalities, or diagnosis 
referable to any left ankle, left knee, or bilateral leg problems 
in service or any arthritis within one year of discharge from 
active service.  Rather, the Veteran contends that he has a left 
knee, left ankle, and bilateral leg disabilities are due to 
favoring his service-connected right leg disability.  As noted 
above, however, other than the Veteran's self-serving and 
unsubstantiated assertions that he has had a limp for many years, 
the objective medical evidence of record failed to show any 
objective evidence of an altered gait, abnormal posture, or 
abnormal shoe wear.  

Furthermore, the Veteran was examined by VA twice during the 
pendency of this appeal to determine the nature and etiology of 
any identified claimed disability.  As discussed above, the 
examiner reviewed the claims file and provided a detailed 
description of the Veteran's complaints, medical history, and 
current findings.  On examination, the Veteran had full range of 
motion of the left knee and ankle, and there was no instability, 
effusion, redness or swelling in either joint.  X-ray studies of 
the left knee and ankle showed no evidence of arthritis.  The 
examiner concluded that there was no objective evidence of a 
current left knee or left ankle disability, and opined that the 
Veteran's complaints of knee and ankle pain were caused by the 
normal aging process and genetic factors.  Concerning the 
Veteran's bilateral leg pain and numbness, the examiner opined 
that those symptoms were related to his spondylolysis and 
spondylolisthesis at L5-S1, and that the low back disability was 
also age related.  

For the reasons enumerated above, the Board finds the VA 
examiner's findings and conclusions persuasive, as they were 
based on a longitudinal review of all the evidence of record and 
examinations of the Veteran.  The clinical and diagnostic 
findings on the two VA examinations failed to reveal any 
objective evidence of a current disability of the left knee or 
left ankle.  Additionally, the examiner included a discussion of 
all relevant facts, and offered a rational and plausible 
explanation for concluding that the Veteran's symptoms of pain 
and numbness in his lower extremities was not related to his 
service-connected right leg disability.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  Significantly, the Veteran has not presented 
any competent medical evidence to dispute the opinion.  

Secondary service connection requires evidence of a current 
disability that is shown to be proximately due to, aggravated by, 
or the result of a service-connected condition.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
addition, the Court has held that pain alone without a diagnosed 
or identifiable underlying malady or condition did not constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the instant case, the competent medical evidence of record 
shows that the Veteran does not have a left ankle or left knee 
disability at present.  Without competent evidence of a diagnosed 
disability, service connection for a left ankle or left knee 
disability on a direct or secondary basis, cannot be awarded.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that 
service connection requires a showing of current disability).  As 
there is no objective evidence of a current left ankle or left 
knee disability, there is no basis upon which to grant service 
connection.  

Similarly, the only competent medical evidence concerning the 
Veteran's bilateral leg pain and numbness, shows that his 
symptoms are not related to his service-connected right leg 
disability, but to the nonservice-connected low back disability.  

As to the Veteran's testimony, while he is competent to provide 
information regarding his experienced symptoms, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  Savage v. 
Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(lay testimony is not competent to establish, and therefore not 
probative of, a medical nexus).  In this case, the issue does not 
involve a simple diagnosis and the Veteran is not competent to 
provide more than simple medical observations.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

Inasmuch as there is no objective medical evidence of a current 
left ankle or left knee disability, and no competent medical 
evidence relating the Veteran's bilateral leg pain and numbness 
to his service-connected right leg disability, the Board finds no 
basis for a favorable disposition of the Veteran's appeal.  
Accordingly, the appeal is denied.  

Right Leg Limp

The Veteran also seeks to establish service connection for a 
right leg limp secondary to his service-connected right leg 
fracture disability.  

In this regard, it should be noted that VA compensation benefits 
provides for service connection for disability due to disease or 
injury that was incurred or aggravated in service or, in this 
case, for a disability which is proximately due to, aggravated 
by, or the result of a service-connected condition. 38 U.S.C.A. 
§ 1110, 38 C.F.R. § 3.310.  Additionally, 38 C.F.R. § 4.14 
provides that the evaluation of the same disability under various 
diagnoses is to be avoided.  The regulations do not preclude the 
assignment of separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

Here, service connection has already been established for the 
underlying disease or injury of the right leg, vis-à-vis, 
residuals of a fracture of the right tibia and fibula with 
traumatic arthritis.  The absence of any objective medical 
evidence of a right leg limp notwithstanding, claiming service 
connection for a limp amounts to claiming service connection for 
a symptom or manifestation of an underlying disability.  In other 
words, a limp, in and of itself, is not a disability for which 
service connection may be granted.  The rating criteria under 
which the Veteran's service-connected right leg disability is 
rated contemplates impairment of the right knee and ankle.  

In this case, the record shows that the Veteran's alleged right 
leg limp is most likely a symptom of his already service-
connected right leg fracture.  Since the Veteran is already being 
compensated for impairment of the right leg due to his service-
connected tibia and fibula fracture, the Board may not grant 
service connection for a residual symptom, standing alone, since 
doing so would violate the rule against pyramiding.  See 38 
C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Hence, the appeal is denied.  

Increased Rating- In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  

The Veteran's right leg disability is rated 10 percent disabling 
under DCs 5010-5262, for traumatic arthritis with tibia and 
fibula impairment.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  38 
C.F.R. § 4.27 (2009).  DC 5262 allows for a 10 percent evaluation 
when there is malunion of the tibia and fibula with slight knee 
or ankle disability; 20 percent with moderate knee or ankle 
disability; 30 percent with marked knee or ankle disability, and 
40 percent for nonunion of the tibia or fibula with loss motion 
requiring brace.  

DC 5010 pertains to traumatic arthritis, which is rated under DC 
5003, the code for degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010 (2009).  DC 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

Normal range of motion of the knee (extension/flexion) is from 0 
to 140 degrees, respectively.  The normal range of motion for an 
ankle joint on dorsiflexion is from 0 to 20 degrees with plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2009).  

Other potentially applicable rating codes which may provide a 
basis for assigning a higher evaluation include DC 5256 and 5270, 
which requires ankylosis of the knee and ankle joint, 
respectively.  Also, DC 5257 provides a 20 percent evaluation for 
moderate recurrent subluxation or lateral instability of the 
knee, and 30 percent for severe symptoms.  DC 5258 provides for a 
20 percent evaluation for dislocated, semilunar cartilage with 
frequent episodes of locking, pain and effusion into the knee 
joint.  DC 5260, allows for a 10 percent evaluation when flexion 
of the knee is limited to 45 degrees; 20 percent when flexion is 
limited to 30 degrees, and 30 percent when flexion is limited to 
15 degrees.  DC 5261, provides for a 10 percent evaluation when 
extension is limited to 10 degrees, 20 percent when extension is 
limited to 15 degrees, 30 percent for extension limited to 20 
degrees.  DC 5271 allows for a 10 percent evaluation for moderate 
limitation of motion of the ankle, and 20 percent for marked 
limitation of motion.  However, none of these codes are 
applicable based on the facts of this case, as described below.  

In this regard, the Board has reviewed all the evidence of 
record, including the Veteran's testimony, the service treatment 
records, VA and private outpatient treatment records and the 
relevant VA examination report.  Although the Board has an 
obligation to provide adequate reasons and bases supporting its 
decision, it is not required to discuss each and every piece of 
evidence in a case.  

When examined by VA in August 2006, the Veteran complained of 
chronic pain, stiffness, locking, and popping in the right knee 
but denied any weakness, instability, fatigability, or lack of 
endurance.  Extension/flexion of the right knee was from 0 to 140 
degrees.  Dorsiflexion of the right ankle was from 0 to 20 
degrees, and plantar flexion was from 0 to 40 degrees with 
tenderness and pain from 30 to 40 degrees after repetitive 
motion.  There was tenderness to palpation along the medial 
aspect of the right knee and the proximal fibula and distal tibia 
of the right ankle.  The Veteran's gait and posture while walking 
and standing was normal, there was no evidence of unusual shoe 
wear, and there was adequate alignment of the os calcis with the 
tibia and fibula.  The examiner opined that there was an 
additional loss of 10 degrees of plantar flexion in the right 
ankle due to pain on repetitive motion.  

X-ray studies of the right knee revealed a deformity and 
remodeling of the proximal fibula with a callus formation 
consistent with a remote healed fracture.  There was no evidence 
of an acute fracture, dislocation, or lithoblastic lesion in the 
right knee and the joint space was well maintained with minimal 
patellar spurring.  There was a healed fracture in the distal 
tibial diaphysis but no acute fracture or dislocation, and the 
ankle mortis was intact.  The impression included residuals of 
right lower extremity leg fracture of the proximal fibula and 
distal tibia with mild residuals, post traumatic arthritic 
changes in the right ankle and right knee.  

The evidentiary record also includes numerous VA and private 
medical records showing treatment for various maladies from 1996 
to 2008.  However, the reports did not include any additional 
clinical or diagnostic finding different from the VA examination 
report.  

In this case, there is no evidence of malunion of the tibia or 
fibula with marked knee or ankle disability, or nonunion with 
loss motion requiring brace.  Thus, a higher evaluation under DC 
5262 is not warranted.  While the Veteran has some mild 
limitation of motion in the right ankle and arthritis in his knee 
and ankle joint, it is not objectively shown to be of such 
severity so as to warrant the assignment of an evaluation in 
excess of the 10 percent evaluation currently assigned.  

Further, the Veteran does not demonstrate objective evidence of a 
loss of motion in the right knee under DCs 5260, 5261 or the 
right ankle under DC 5271, sufficient to warrant the assignment 
of a rating in excess of 10 percent based on limitation of 
motion.  That is, the objective findings during the pendency of 
this appeal did not show a limitation of motion or impairment in 
the right knee or ankle to the degree that would warrant an 
evaluation higher than currently assigned.  

Specifically, there was no limitation of motion in the right knee 
and only mild limitation of plantar flexion in the right ankle.  
While there was some tenderness and mild crepitus in the right 
knee, there was no evidence of effusion, instability or 
subluxation in the knee or ankle joint.  Thus, a higher 
evaluation for the right leg disability based on limitation of 
motion under DCs 5260, 5261 or 5271, is not warranted.  

The Board has also examined all other potentially applicable 
diagnostic codes pertinent to the knee and ankle.  However, DCs 
5256 and 5270 requires ankylosis of the knee and ankle joint, 
respectively, which is not present in this case.  DC 5257 
provides for evaluation when there is recurrent subluxation or 
lateral instability which, as indicated above, has never been 
demonstrated.  DC 5258 provides for a 20 percent rating when 
there is dislocation of cartilage with frequent episodes of 
locking, pain, and effusion.  This, likewise, is not shown.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has taken note of the Veteran's 
assertion that he experiences flare-ups of knee pain daily which 
produces moderate functional limitations.  However, the objective 
findings from the VA examination did not show any actual 
limitation of motion or instability in the right knee or any 
limitation of dorsiflexion in the ankle due to pain or on 
repetitive motion, and only mild to moderate limitation of 
plantar flexion in the right ankle with repetitive movement.  The 
10 percent evaluation currently assigned contemplates moderate 
limitation of motion in the right ankle, and is consistent with 
the VA examiner's assessment of the Veteran's functional 
impairment.  The evidence of record does not, however, suggest 
marked functional limitation of motion.  

It is acknowledged that the Veteran has subjective complaints of 
pain affecting his ability to engage in some activities.  
However, "a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston, 10 Vet. 
App. at 85 (1997).  Here, there was no objective evidence of 
additional functional loss of use due to pain or on repetitive 
use of the right knee or ankle to the degree necessary for the 
assignment of a rating in excess of 10 percent.  Absent a medical 
opinion of additional functional loss of use, the Board finds 
that the level of functional impairment is adequately compensated 
by the 10 percent evaluation currently assigned for the right leg 
disability.  

The percentage ratings in VA's Schedule for Rating Disabilities 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disabilities 
and their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1 (2009).  As there is no objective evidence of any 
additional functional loss of use due to pain or on flare-ups to 
the extent necessary for the next higher rating based on 
limitation of motion, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
probative evidence.  Only someone qualified by knowledge, 
training, expertise, skill, or education, which the Veteran is 
not shown by the record to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. at 470 
(1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. at 494-95 (1992).  

Applying all of the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment of the right leg disability does not suggest that he 
has sufficient symptoms so as to warrant an evaluation in excess 
of the 10 percent evaluation currently assigned at any time 
during the pendency of this appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Finally, there is no credible evidence that the manifestations of 
the Veteran's right leg disability are unusual or exceptional as 
to demonstrate that the rating schedule is inadequate for 
determining the proper levels of disability.  The Veteran has 
good range of motion, no instability or subluxation, and no 
additional functional impairment due to pain or on repetitive 
motion beyond that contemplated by the 10 percent evaluation 
currently assigned.  The Veteran has not required any periods of 
hospitalization for his right leg disability at anytime during 
the pendency of the appeal, nor is there any objective evidence 
of marked interference with employment due solely to his service-
connected disability.  In this case, the manifestations of the 
Veteran's right leg disability are consistent with the schedular 
criteria, and there is no objective evidence that the 
manifestations of his disability are unusual or exceptional.  

In sum, there is no indication that the average industrial 
impairment from the Veteran's right leg disability is in excess 
of that contemplated by the assigned evaluation.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See also Thun v. Peake, 22 Vet. App. 111 (2008); Barringer 
v. Peake, 22 Vet. App. 242 (2008).  


ORDER

Service connection for a low back disability, including secondary 
to service-connected fracture of the right proximal fibula and 
distal tibia is denied.  

Service connection for a left ankle disability, secondary to 
service-connected fracture of the right proximal fibula and 
distal tibia with traumatic arthritis is denied.  

Service connection for a left knee disability, secondary to 
service-connected fracture of the right proximal fibula and 
distal tibia with traumatic arthritis is denied.  

Service connection for a bilateral leg disability, secondary to 
service-connected fracture of the right proximal fibula and 
distal tibia with traumatic arthritis is denied.  

Service connection for a right leg limp is denied.  

An initial increased rating for residuals of a fracture of the 
right proximal fibula and distal tibia with traumatic arthritis 
is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


